McMurray, Chief Judge.
Defendant was convicted of eight counts of the offense of forgery in the first degree in that he did unlawfully with intent to defraud, knowingly make and possess certain checks purportedly made by other persons and did utter and deliver said checks to receive money or goods, therefor. Defendant appeals. Held:
Defendant’s appointed counsel has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) and Bethay v. State, 237 Ga. 625, 626 (229 SE2d 406), that is, that after a careful examination of the record and transcript counsel believes an appeal of this case to be frivolous. Counsel has also properly filed a brief raising any possible point of law which might be considered arguably in support of an appeal. Additionally, counsel has served upon the defendant a copy of the motion to withdraw and the brief which counsel filed in this court. We are in agreement with counsel that the points raised had no merit. We have therefore granted the motion to withdraw. The defendant has been notified of this action and of his options by reason thereof.
Since the withdrawal of counsel, defendant has raised no other enumerations of error or valid ground for appeal. In compliance with Anders v. California, 386 U. S. 738, supra, we have fully and carefully examined the record and transcript to determine independently if there were any meritorious errors of law. Having found none, we are satisfied that the evidence produced at trial was sufficient to authorize any rational trier of fact to reasonably have found the defendant guilty beyond a reasonable doubt of the eight counts of the offense of forgery in the first degree. See Mullis v. State, 248 Ga. 338 (1) (282 SE2d 334); Newberry v. State, 250 Ga. 819, 820 (1) (301 SE2d 282).

Judgment affirmed.


Been, P. J., and Sognier, J., concur.